Citation Nr: 0213034	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include claimed blurred vision, diplopia, loss of 
equilibrium, neck spasms, and back spasms.

2.  Entitlement to service connection for residuals of a 
right inguinal hernia.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to September 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

There is no competent medical evidence that the veteran 
currently has residuals of a head injury, to include claimed 
blurred vision, diplopia, loss of equilibrium, neck spasms, 
and back spasms, or residuals of a right inguinal hernia, or 
a heart disorder.

CONCLUSIONS OF LAW

1.  Claimed residuals of a head injury, to include blurred 
vision, diplopia, loss of equilibrium, neck spasms, and back 
spasms, were not incurred in or aggravated by service, and 
loss of equilibrium may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Claimed residuals of a right inguinal hernia were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

3.  A claimed heart disorder was not incurred in or 
aggravated by service, nor may a claimed heart disorder be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, in a February 2002 letter, 
the RO notified the veteran that evidence of current 
disability is required for service connection and that he 
should complete, sign, and return VA forms authorizing any 
doctors and/or hospitals which had treated him for his 
claimed conditions to report their findings.  In addition, 
the RO arranged for VA general medical, eye, and heart 
examinations to be scheduled in December 1999, but the 
veteran failed to report for the examinations.  The 
examinations were rescheduled in January 2001 but had to be 
canceled by the VA Medical Center when notification of the 
examinations sent to the veteran's address of record was 
returned undelivered by the United States Postal Service.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Cardiovascular disease and organic disease of the nervous 
system may be presumed to have been incurred in service when 
the disease is manifested to a compensable degree within one 
year of separation from active service.  38 U.S.C.A. § 1112 
(West Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

When a claimant, without good cause, fails to report for a 
necessary examination, an original compensation claim shall 
be rated on the evidence of record.  38 C.F.R. § 3.655 
(2001).

In the veteran's case, his service medical records reveal 
that, in September 1998, he slipped and fell on the deck of a 
ship, hitting his head on the deck.  When seen by medical 
personnel, he complained of a headache and neck pain.  He 
denied having blurred vision, diplopia, or back pain.  The 
diagnosis was head contusion, status post fall.  Later in 
September 1998, resolution of a post-concussion syndrome was 
reported.  At an examination for separation in April 1999, no 
residuals of the September 1998 fall were diagnosed, and his 
uncorrected visual acuity was recorded as 20/20.

In May 1999, after his separation examination, the veteran 
underwent surgical repair of a right inguinal hernia.  Prior 
to the surgery, he was evaluated by the internal medicine 
service, which found that he had mild mitral valve prolapse 
with trivial regurgitation and a heart murmur.  The examining 
physician reported that he was at low risk for cardiac 
complications.  On the eleventh post-operative day, he was 
doing well.

The veteran's service medical records are negative for any 
chronic residual disability related to the slip and fall in 
September 1998.  Those records are also negative for any 
residuals of the right inguinal repair in May 1999 or for a 
diagnosis of cardiovascular disease.

As noted above, when requested to identify any physician or 
hospital which might have treated him for any residuals of 
the slip and fall in September 1998, or for any residuals of 
the surgical repair of  a right inguinal hernia, or for heart 
disease, the veteran did not respond.  Likewise, he did not 
report for VA examinations which were scheduled in order to 
determine whether he had any of the current disabilities 
which he was claiming to have.  There is thus no competent 
medical evidence that   the veteran  has residuals of a head 
injury, to include claimed blurred vision, diplopia, loss of 
equilibrium, neck spasms, and back spasms, or residuals of a 
right inguinal hernia, or a heart disorder.  Because service 
connection presupposes a diagnosis of a current disease, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), and there 
is no such diagnosis in this case, entitlement to service 
connection for the claimed conditions is not established. 38 
U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 




ORDER

Service connection for residuals of a head injury, to include 
claimed blurred vision, diplopia, loss of equilibrium, neck 
spasms, and back spasms is denied.

Service connection for residuals of a right inguinal hernia 
is denied.

Service connection for a heart disorder is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

